UN|TED STATES DlSTRlCT COURT
l\/llDDl_E DlSTRlCT OF FLOR|DA
TAi\/lPA DlVlSlON
UN|TED STATES OF Al\/lERlCA,

v. CASE NO. 821 1-CR-323-T-’|7TBi\/l

l\/|lSTY KEY.

 

ORDER

T_his cause is before the Court on:

Dkt. 923 Defendant l\/listy Key’_s Unopposed lVlotion for
Early Termination of Supervised Release
Defendant l\/listy Key requests early termination of supervised release
pursuant to 18 U.S.C. Sec. 3583(e)(l).

After Defendant l\/listy Key entered into a Plea Agreement, Defendant
Key Was sentenced on April 12, 2013 to a term ot imprisonment of one year and
one day, a 365-month term of supervised release, fine Waived, and a special
assessment fee of $lO0.00. (Dkt. 423),

On September 5, 2013, Detendant Key’s sentence Was amended;

Defendant Key Was sentenced to sixty months of probation. (Dkt. 465).
On August 'll, 2015, a Final Judgment of Revocation Was entered.
(Dkt. 816). Detendant Key Was sentenced to a lZ-month term of imprisonment,

to be followed by a 156-month term of supervised release

Defendant Key Was released to supervised release on August 9, 2016.

Case NO. 821 1-CR-323-T-17TBl\/i

Defendant Key has served three-fourths of the term of supervised
release, has paid the special assessment of $100.00, and has no other

outstanding terms and conditions

Neither the Government nor the U.S. Probation Office opposes

Defendant Key’s l\/lotion for Early Termination.

Pursuant to 18 U.S.C. Sec. 3583(e)(1), l have considered the factors set
forth in 18 U.S.C. Secs. 3553(3)(1), (a)(2)(B), (a)(Z)(C), (a)(2)(D), (a)(4), (a)(6),
and (a)(7), and determine that in this case the termination of supervised release is

Warranted and is in the interest ofjustice. According|y, it is

ORDERED that Detendant l\/listy Key’s Unopposed l\/lotion for Early

Termination of Supervised Release (Dkt. 923) is granted

DONE and ORDERED in Chambers in Tampa, Florida on this [§éd ady of
l\/larch 2019.

 

   

Copies to:
All parties and counsel of record
U.S. Probation Oftice

